Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of August 4,
2008 (“Effective Date”), by and between MILES KIMBALL COMPANY, a Wisconsin
corporation (“Buyer”), and REAL HEALTH LABORATORIES, INC., a California
corporation (“Seller”) and a wholly-owned subsidiary of Natural Alternatives
International, Inc., a Delaware corporation (“Parent”). Buyer and Seller may be
referred to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Buyer desires to purchase from Seller certain assets used in (and
assume certain of the liabilities of Seller related to) the Seller’s catalog and
internet business conducted under the trademark “As We Change” (the “Business”);
and

WHEREAS, Seller desires to sell to Buyer such assets and assign to Buyer such
liabilities.

Now, therefore, in consideration of the foregoing premises and the mutual
promises herein made and the representations, warranties and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows.

Section 1. Definitions. The definition of certain defined terms, not defined
elsewhere in this Agreement, are:

“Acquired Assets” means all of Seller’s right, title, and interest in and to the
following, and only the following, specified assets:

 

  (a) the Acquired Intellectual Property;

 

  (b) the Acquired Inventory; and

 

  (c) the Acquired Prepaid Catalog Expenses.

“Acquired Intellectual Property” means the Intellectual Property listed on
Schedule 1.

“Acquired Inventory” means the inventory of the Business that is listed on
Schedule 2 (subject to modification for final month-end adjustments), which
includes all inventory of the Business and inventories related to open purchase
orders as of the Closing Date.

“Acquired Prepaid Catalog Expenses” means the unamortized expenses that are
related to the production of catalogs for post August 4, 2008 future revenue
streams.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.



--------------------------------------------------------------------------------

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

“Assumed Liabilities” means the following, and only the following, liabilities
of the Seller:

 

  (a) all obligations of Seller for product returns under the Seller’s return
and exchange policies as such policies are disclosed on Schedule 3(i) of
Seller’s Disclosure Schedule;

 

  (b) all obligations of Seller under the deferred revenue, rewards club,
program as such rewards club program is disclosed on Schedule 3(i) of Seller’s
Disclosure Schedule;

 

  (c) all obligations of Seller under the affiliate program, as such program is
disclosed on Schedule 3(i) of Seller’s Disclosure Schedule, for any sales that
occur on or after the Closing Date; and

 

  (d) all obligations of Seller related to open purchase orders for Acquired
Inventory.

provided, however, that the term “Assumed Liabilities” shall not include any of
the Excluded Liabilities.

“Cash” means cash and cash equivalents (including marketable securities and
short-term investments).

“Closing Date Net Asset Value” means the Net Asset Value, as of 12:01 a.m., San
Diego time, on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Excluded Liabilities” means any liability or obligation of Seller other than
those set forth in the definition of “Assumed Liabilities”, including: (a) any
liability arising out of or relating to the operation of the Business by Seller,
including any liability relating to products manufactured or distributed by or
for the Seller prior to the Closing Date; (b) any liability of Seller or any of
Seller’s Affiliates for Taxes, including any liability of Seller or any of
Seller’s Affiliates for Taxes as a result of Seller’s operation of the Business
or Taxes payable by Seller or any of Seller’s Affiliates that will arise as a
result of the sale of the Acquired Assets pursuant to this Agreement; (c) any
liability of Seller or any of Seller’s Affiliates relating to payroll, vacation,
sick leave, workers’ compensation, unemployment benefits, pension benefits,
health care plans or benefits or other employee plans or benefits of any kind
for Seller’s employees or former employees or both, in every case arising out of
and relating to Seller’s employment of such employees or former employees and
including any liability of Seller under any employment, severance, retention or
termination agreement with any employee of Seller or any of Seller’s Affiliates;
(d) any liability of Seller under this Agreement or other document executed in
connection with the transactions contemplated hereby; and (e) any liability of
Seller based upon Seller’s acts or omissions occurring after the Closing.



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Intellectual Property” means: (a) customer names and history, (b) vendor names,
(c) product cost history, (d) product performance, (e) customer performance,
(f) campaign performance, (g) URLs and any Internet addresses, (h) hardcopy of
historical catalogs, (i) telecom numbers, (j) creative catalog and internet
assets, (k) trademarks, service marks, trade dress, logos, slogans, trade names,
Internet domain names and telephone numbers, together with translations,
adaptations, derivations, and combinations thereof and including goodwill
associated therewith, and applications, registrations, and renewals in
connection therewith, (l) websites, graphics, designs, labels, packaging and
other copyrightable works, copyrights, and applications, registrations, and
renewals in connection therewith, (m) product specifications, and confidential
business information (including ideas, research and development, know-how,
technical data, designs, drawings, specifications, and business and marketing
plans and proposals), (n) advertising and promotional materials, (o) other
proprietary rights, and (p) copies and tangible embodiments thereof (in whatever
form or medium).

“Knowledge” means, with respect to any representation, warranty or statement of
any Party in this Agreement that is qualified by such Party’s “knowledge,” the
actual knowledge of such Party or such knowledge that a reasonably prudent
officer, director, manager or employee should have if such Person duly performed
his or her duties as an officer, director, manager or employee of such Party
with due care; provided, however, that the foregoing shall not be construed to
create a duty or obligation on any Person to engage in or conduct any inquiry or
investigation, and provided further that Seller will be deemed to have Knowledge
of a particular fact or other matter only if Randell Weaver, Ken Wolf or John
Dullea has Knowledge of that fact or other matter, and Buyer will be deemed to
have Knowledge of a particular fact or other matter only if Stan Krangle, Dana
Gilman or Vicki Updike has Knowledge of that fact or other matter.

“Net Asset Value” means the difference between (a) the sum of the Acquired
Inventory (not including any Acquired Inventory that is one hundred and eighty
(180) days old or more) and Acquired Prepaid Catalog Expenses, and (b) the
amount of the Assumed Liabilities.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency, or political subdivision thereof).

“Restricted Business” means the production of a lifestyle catalog that
substantially mirrors the As We Change® catalog in terms of products offered,
marketing methods used and customers targeted; provided, however, that the
foregoing shall not be construed in a manner such that it in any way limits or
restricts the ability of Seller, its Parent or Affiliates from manufacturing,
distributing or selling nutritional supplements or other nutraceutical,
nutritional or skin care products, including by means of the production of a
lifestyle catalog offering such products.



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any federal, state, local, or foreign taxes, charges,
fees, imposts or other assessments, including those related to income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

Section 2. Basic Transaction.

(a) Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from Seller, and Seller agrees to sell,
transfer, convey, and deliver to Buyer, all of the Acquired Assets at the
Closing for the consideration specified below in this Section 2.

(b) Assumption of Liabilities. On and subject to the terms and conditions of
this Agreement, Buyer agrees to assume and become responsible for all of the
Assumed Liabilities at the Closing. Buyer will not assume or have any
responsibility, however, with respect to any other obligation or liability of
Seller not included within the definition of Assumed Liabilities.

(c) Purchase Price. The Buyer agrees to pay to the Seller $2,000,000 (the
“Purchase Price”) in United States dollars, by delivery of cash in such amount,
payable by wire transfer or delivery of other immediately available funds.
Following the Closing, the Purchase Price is subject to adjustment as provided
in Section 2(g) below.

(d) The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Bell, Boyd & Lloyd LLP, 3580
Carmel Mt. Road, Suite 200, San Diego, California commencing at 9:00 a.m. local
time on the Effective Date following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) or at such other time or
place as the Parties may mutually determine (the “Closing Date”).

(e) Deliveries at the Closing. At the Closing, (i) Seller will deliver to Buyer
the various certificates, instruments, and documents referred to in Section 6(a)
below; (ii) Buyer will deliver to Seller the various certificates, instruments,
and documents referred to in Section 6(b) below; (iii) Seller will execute,
acknowledge (if appropriate), and deliver to Buyer (A) an Assignment and Bill of
Sale in the form of Exhibit A, (B) a counterpart Trademark Assignment in the
form attached hereto as Exhibit C, (C) a counterpart Instrument of Assumption in
the form attached hereto as Exhibit B, and (C) such other instruments of sale,
transfer, conveyance, and assignment as Buyer and its counsel may reasonably
request; (iv) Buyer will execute, acknowledge (if



--------------------------------------------------------------------------------

appropriate), and deliver to Seller (A) a counterpart Instrument of Assumption
in the form attached hereto as Exhibit B, (B) a counterpart Trademark Assignment
in the form attached hereto as Exhibit C, and (C) such other instruments of
assumption as Seller and its counsel may reasonably request; and (v) Buyer will
deliver to Seller the consideration specified in Section 2(c) above.

(f) Purchase Price Allocation. The Purchase Price is being allocated among the
Acquired Assets by the Parties as set forth on Schedule 3. Such allocation is
intended to comply with the requirements of Section 1060 of the Code. Buyer
shall prepare and deliver Internal Revenue Service (“IRS”) Form 8594 to Seller
within forty-five (45) days after the Closing Date to be filed with the IRS,
subject to Seller’s review and approval which shall not be unreasonably
withheld. Seller and Buyer shall file Form 8594 with their respective
timely-filed Tax Returns consistent with such allocation. The Parties shall
treat and report the transaction contemplated by this Agreement in all respects
consistently for purposes of any federal, state or local Tax, including the
calculation of gain, loss and basis with reference to the Purchase Price
allocation made pursuant to this Section 2(f). The parties shall not take any
action or position inconsistent with the obligations set forth in this
Agreement. Seller agrees to indemnify and hold Buyer and its Affiliates harmless
and Buyer hereby agrees to indemnify and hold Seller harmless, from and against
any and all losses, liabilities and expenses (including additional income taxes
and reasonable fees and disbursements of counsel) that may be incurred by the
indemnified party as a result of the failure of the indemnifying party so to
report the sale and purchase of the Acquired Assets as required by applicable
laws.

(g) Net Asset Value Adjustment.

(i) Within thirty (30) days of the Closing, the Seller shall deliver to the
Buyer an unaudited statement of the Closing Date Net Asset Value (the “Closing
Date Net Asset Value Statement”). If the Closing Date Net Asset Value as shown
on the Closing Date Net Asset Value Statement is less than $304,950, then the
Purchase Price shall be decreased by an amount equal to the difference obtained
by subtracting the amount of the Closing Date Net Asset Value from $304,950. If
the Closing Date Net Asset Value as shown on the Closing Date Net Asset Value
Statement is greater than $304,950, then the Purchase Price will be increased by
an amount equal to the difference obtained by subtracting $304,950 from the
amount of the Closing Date Net Asset Value.

(ii) If the Buyer disagrees with the Closing Date Net Asset Value as shown on
the Closing Date Net Asset Value Statement, then as soon as practicable
following the Closing Date (but not later than 30 days after the delivery
thereof), the Buyer shall prepare and deliver to the Seller, its own statement
of the Net Asset Value as of 12:01 a.m., San Diego time, on the Closing Date
(the “Buyer Closing Date Net Asset Value Statement” and the Closing Date Net
Asset Value as reflected on the Buyer Closing Date Net Asset Value Statement
being referred to herein as the “Buyer Determined Closing Date Net Asset
Value”). In preparing the Buyer Closing Date Net Asset Value Statement, the
Buyer shall be entitled to have access to the books and records of the Seller
and the work papers of the Seller prepared in connection with the preparation of
the Closing Date Net Asset Value Statement and shall be entitled to discuss such
books and records and work papers with the Seller and those persons responsible
for the preparation thereof. In the event that in preparing the Buyer Closing
Date Net Asset Value Statement the Buyer conducts a physical inventory, the
Seller shall be entitled to have one or more



--------------------------------------------------------------------------------

representatives present during the conduct of such physical inventory. In
addition, if the Buyer does not object to the Closing Date Net Asset Value as
shown on the Closing Date Net Asset Value Statement within the 30-day period
referred to above, the Closing Date Net Asset Value as reflected on the Closing
Date Net Asset Value Statement as so prepared shall be deemed final and
conclusive and binding upon the Seller and the Buyer.

(iii) In the event the Seller does not agree with the Buyer Determined Closing
Date Net Asset Value as reflected on the Buyer Closing Date Net Asset Value
Statement, the Seller shall so inform the Buyer in writing within 30 days after
the Seller’s receipt thereof, such writing to set forth the objections of the
Seller in reasonable detail. If the Seller and the Buyer cannot reach agreement
as to any disputed matter relating to the Closing Date Net Asset Value within 15
days after notification by the Seller to the Buyer of a dispute, they shall
forthwith refer the dispute to a nationally recognized accounting firm mutually
agreeable to the Seller and the Buyer for resolution, with the understanding
that: (i) the Closing Date Net Asset Value, as finally determined by such firm,
shall not be less than the amount thereof shown in Buyer’s Closing Date Net
Asset Value Statement nor greater than the amount thereof shown in the Seller’s
objection delivered pursuant to this clause (iii); and (ii) such firm shall
resolve all disputed items within 20 days after such disputed items are referred
to it. If the Buyer and the Seller are unable to agree on the choice of an
accounting firm, then the Buyer and the Seller shall select a nationally
recognized accounting firm by lot (after excluding their respective regular
outside accounting firms). The decision of any such accounting firm under this
clause (iii) with respect to all disputed matters relating to the Closing Date
Net Asset Value shall be deemed final and conclusive and shall be binding upon
the Seller and the Buyer. In addition, if the Seller does not object to the
Buyer Determined Closing Date Net Asset Value within the 30-day period referred
to above, the Buyer Determined Closing Date Net Asset Value as reflected on the
Buyer Closing Date Net Asset Value Statement as so prepared shall be deemed
final and conclusive and binding upon the Seller and the Buyer.

(iv) The Seller shall be entitled to have access to the books and records of the
Buyer and the work papers of the Buyer prepared in connection with the
preparation of the Buyer Closing Date Net Asset Value Statement and shall be
entitled to discuss such books and records and work papers with the Buyer and
those persons responsible for the preparation thereof. The accounting firm
selected pursuant to Section 2(g)(iii) shall be entitled to have access to the
books and records of the Buyer and the Seller and the work papers of the Buyer
and the Seller prepared in connection with the preparation of the Closing Date
Net Asset Value Statement and the Buyer Closing Date Net Asset Value Statement
and shall be entitled to discuss such books and records and work papers with the
Buyer and the Seller and those persons responsible for the preparation thereof.

(v)

(A) If the Closing Date Net Asset Value as finally determined pursuant to this
Section 2(g) (the “Final Closing Date Net Asset Value”) exceeds $304,950 (such
excess, if any, being referred to herein as the “Finally Determined Excess”)
then the Buyer shall pay such amount by wire transfer to an account designated
by the Seller within five (5) business days after the date upon which the
Closing Date Net Asset Value is deemed final and conclusive pursuant hereto.



--------------------------------------------------------------------------------

(B) If the Final Closing Date Net Asset Value is less than $304,950 (such
shortfall, if any, being referred to herein as the “Finally Determined
Shortfall”) then the Seller shall pay such amount by wire transfer to an account
designated by the Buyer within five (5) business days after the date upon which
the Closing Date Net Asset Value is deemed final and conclusive pursuant hereto.

(vi) If the Final Closing Date Net Asset Value is determined by an accounting
firm under Section 2(g)(iii), and such determination results in a payment to the
Seller, then the Buyer shall pay the aggregate fees and expenses of the
accounting firm selected to finally determine the Closing Date Net Asset Value.
If the Final Closing Date Net Asset Value is determined by an accounting firm
under Section 2(g)(iii), and such determination results in a payment to the
Buyer that is greater than the payment that would have been required to have
been made to Buyer based on the Closing Date Net Asset Value Statement, or
results in no payment to Buyer or Seller where a payment to Seller would have
been required to have been made to Seller based on the Closing Date Net Asset
Value Statement, then the Seller shall pay the aggregate fees and expenses of
the accounting firm selected to finally determine the Closing Date Net Asset
Value.

Section 3. Seller’s Representations and Warranties. Seller represents and
warrants to Buyer that the statements contained in this Section 3 are correct
and complete as of the Effective Date and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the Effective Date throughout this Section 3), except as set
forth in the disclosure schedule accompanying this Agreement (the “Disclosure
Schedule”). The Disclosure Schedule will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Section 3 and the
other sections of this Agreement pursuant to which disclosure is made or items
are referred to in the Disclosure Schedule.

(a) Organization of Seller. Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of California, with
full corporate power and authority to conduct the Business as now being
conducted by it, and to own and use the properties it purports to own and use in
the conduct of the Business.

(b) Authorization of Transaction. Seller has full corporate power and authority
to execute and deliver this Agreement and the documents contemplated hereby (the
“Transaction Documents”) and to perform its obligations thereunder. This
Agreement constitutes, and the other Transaction Documents when executed will
constitute, the valid and legally binding obligation of Seller, enforceable
against it in accordance with its terms and conditions, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally. The execution, delivery and performance of the
Transaction Documents by Seller have been duly authorized by all necessary
action of Seller’s shareholder and board of directors.



--------------------------------------------------------------------------------

(c) Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Seller or the Acquired Assets are subject or any
provision of the charter or bylaws of Seller, or (ii) except as set forth in
Schedule 3(c) of Seller’s Disclosure Schedule, conflict with, result in a
material breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any agreement, contract, lease, license, instrument, or
other arrangement to which Seller is a party or by which it is bound or to which
any of the Acquired Assets is subject (or result in the imposition of any lien
upon any of the Acquired Assets). Except as set forth in Schedule 3(c) of
Seller’s Disclosure Schedule, the Seller does not need to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement (including the assignments and
assumptions referred to in Section 2 above).

(d) Brokers’ Fees. Except as set forth in Schedule 3(d) of Seller’s Disclosure
Schedule, Seller has no liability or obligation to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement.

(e) Title to Assets. Except as set forth in Schedule 3(e) of Seller’s Disclosure
Schedule, Seller has good title to the Acquired Assets, free and clear of any
liens or restriction on transfer, and Seller has the right to transfer the
Acquired Assets to Buyer, free and clear of any liens.

(f) Selected Financial Data. Attached hereto as Exhibit D are the following
financial data (the “Selected Financial Data”):

(i) the value of the Acquired Inventory as of June 30, 2008;

(ii) the value of the Acquired Prepaid Catalog Expenses as of June 30, 2008; and

(iii) the obligations of the Seller in respect of the Assumed Liabilities, as of
June 30, 2008.

Except as set forth on Schedule 3(f) of Seller’s Disclosure Schedule, the
Selected Financial Data fairly present the values, obligations and expenses set
forth therein and are based upon the books and records of the Seller, which have
been maintained in accordance with GAAP.

(g) Acquired Intellectual Property.

(i) Except as set forth on Schedule 3(g)(i) of Seller’s Disclosure Schedule, to
Seller’s Knowledge: (a) no third party has interfered with, infringed upon,
misappropriated, or violated the Acquired Intellectual Property; (b) no Acquired
Intellectual Property interferes with, infringes upon or violates the
intellectual property rights of any third-party; (c) no copyrighted or
copyrightable material included in the Acquired Intellectual Property infringes
upon or violates the copyrights of any third party; and (d) no know-how,
process, or product included in the Acquired Intellectual Property violates any
trade secret of any third party.



--------------------------------------------------------------------------------

(ii) Schedule 3(g)(ii) of the Disclosure Schedule identifies: (a) each license,
agreement, or other permission that Seller has granted to any third party with
respect to any of the Acquired Intellectual Property (together with any
exceptions); and (b) each license, agreement, or other permission that has been
granted to Seller with respect to any of the Acquired Intellectual Property.
With respect to each item required to be disclosed on Section 3(g)(ii) of the
Disclosure Schedule, as well as each other item of Acquired Intellectual
Property:

(A) Except as set forth on Schedule 3(g)(ii)(A) of Seller’s Disclosure Schedule,
Seller possesses all right, title, and interest in and to the item, free and
clear of any lien, license, or other restriction, and Seller is not obligated to
pay any royalties with respect thereto;

(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

(C) no action, suit, proceeding, hearing, charge, complaint, claim, or demand is
pending nor, to Seller’s Knowledge, is threatened, nor has Seller received
notice of the commencement of any investigation, that challenges the legality,
validity, enforceability, use, or ownership of the item;

(D) except as set forth in Schedule 3(g)(ii)(D) of Seller’s Disclosure Schedule,
the consummation of the transactions contemplated hereby would not result in the
loss or expiration of any domain name or registered trademark set forth in
Schedule 3(g)(iv) of Seller’s Disclosure Schedule; and

(E) except as set forth in Schedule 3(g)(ii)(E) of Seller’s Disclosure Schedule,
all fictional names, trade marks, trade names and service marks have been
registered with the applicable governmental authority, including the United
States Patent and Trademark Office, are currently in compliance with all
applicable laws, and, to Seller’s knowledge, are valid and enforceable.

(iii) Schedule 3(g)(iii) of the Disclosure Schedule identifies each material
item of Acquired Intellectual Property that any third party owns and Seller uses
pursuant to license, sublicense, agreement, or permission. Seller has delivered
to Buyer correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (as amended to date). With respect to each such item
of used Intellectual Property required to be identified in Schedule 3(g)(iii) of
the Disclosure Schedule Seller has not granted any sublicense or similar right
with respect to the license, sublicense, agreement, or permission.

(iv) Schedule 3(g)(iv) of the Disclosure Schedule identifies each material
trademark and Internet domain name used in the operation of the Business.

(v) Except as set forth on Schedule 3(g)(v) of Seller’s Disclosure Schedule, the
Acquired Intellectual Property constitutes all of the material Intellectual
Property used by Seller in the operation of the Business as currently conducted.



--------------------------------------------------------------------------------

(h) Acquired Inventory. The Acquired Inventory consists of materials and
supplies, manufactured and processed parts, work in process, and finished goods,
all of which, to Seller’s Knowledge, is fit for the purpose for which it was
procured or manufactured, and none of which, to Seller’s Knowledge, except as
set forth on Schedule 3(h) of Seller’s Disclosure Schedule is damaged or
defective. Inventory now on hand that was purchased after June 30, 2008 was
purchased in the ordinary course of business at a cost not exceeding market
prices prevailing at the time of purchase.

(i) Product Warranty; Product Liability.

(i) Except as set forth in Schedule 3(i) of Seller’s Disclosure Schedule,
substantially all of the products manufactured, sold, leased, and delivered by
Seller in the operation of the Business have conformed in all material respects
with all applicable contractual commitments and all express and implied
warranties, and Seller has no material liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) for replacement or repair thereof or other damages in connection therewith.
Substantially all of the products manufactured, sold, leased, and delivered by
Seller in the operation of the Business are subject to the terms and conditions
of sale or lease as set forth in Schedule 3(i) of Seller’s Disclosure Schedule,
the most recently distributed As We Change® catalog as of the Closing Date, and
on the Business’ website as of the Closing Date. Except as set forth in Schedule
3(i) of Seller’s Disclosure Schedule, Seller provides no standard terms and
conditions of sale or lease (including guaranties, warranties or indemnities)
relating to the products manufactured, sold, leased or delivered in Seller’s
operation of that portion of the Business being sold by Seller hereunder.

(ii) Seller has no material liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due)
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any product manufactured, sold, leased, or
delivered by Seller in its operation of that portion of the Business conducted
with the Acquired Assets.

(j) Solvency. Seller is not now insolvent and will not be rendered insolvent by
any of the transactions contemplated hereby. As used in this Section 3(j),
“insolvent” means that the sum of the debts and other probable liabilities of
Seller exceed the present fair saleable value of Seller’s assets.

Section 4. Buyer’s Representations and Warranties. Buyer represents and warrants
to Seller that the statements contained in this Section 4 are correct and
complete as of the Effective Date and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the Effective Date throughout this Section 4).

(a) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation, with full corporate power and authority to conduct its business
as now being conducted by it and to own and use the properties it purports to
own and use.



--------------------------------------------------------------------------------

(b) Authorization of Transaction. Buyer has full corporate power and authority
to execute and deliver the Transaction Documents and to perform its obligations
thereunder. This Agreement constitutes, and the other Transaction Documents when
executed will constitute, the valid and legally binding obligation of Buyer,
enforceable against it in accordance with its terms and conditions, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally. The execution, delivery and
performance of the Transaction Documents by Buyer have been duly authorized by
all necessary action of Buyer’s shareholders and board of directors.

(c) Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its charter or
bylaws or (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which Buyer is a
party or by which it is bound or to which any of its assets are subject. Buyer
does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Section 2
above).

(d) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

Section 5. Post-Closing Covenants. The Parties agree as follows with respect to
the period following the Closing:

(a) General. Each Party shall, at the request of any other Party from time to
time and at any time, whether on or after the Closing Date, and without further
consideration except as provided in Section 5(b) hereof, execute and deliver
such deeds, assignments, transfers, assumptions, conveyances, powers of
attorney, receipts, acknowledgments, acceptances and assurances as may be
reasonably necessary to procure for the Party so requesting, and its successors
and assigns, or for aiding and assisting in collecting and reducing to
possession, any and all of the Acquired Assets, or for the assumption of the
Assumed Liabilities, or to otherwise satisfy and perform the obligations of the
Parties hereunder. Without limiting the generality of the foregoing, Seller
shall, upon the request of Buyer, in a timely manner on and after the Closing
Date execute and deliver to Buyer such other documents, releases, assignments
and other instruments as may be reasonably required to effectuate completely the
transfer and assignment to Buyer of, and to vest fully in Buyer, Seller’s rights
to, the Acquired Assets.



--------------------------------------------------------------------------------

(b) Transition.

(i) Seller will not take any action that is designed to or could reasonably be
anticipated to discourage any lessor, licensor, customer, supplier, or other
business associate of Seller from maintaining the same business relationships
with Buyer after the Closing as it maintained with Seller with respect to the
Business prior to the Closing.

(ii) Seller will, on behalf of Buyer, fulfill customer orders until August 15,
2008, and respond to customer service calls until August 25, 2008, in each case
in accordance with past practice of Seller unless otherwise mutually agreed by
Seller and Buyer. For such services, Buyer will compensate Seller in the amount
of $20,000, which amount shall be due and payable at the Closing, plus any
reasonable out of pocket expenses incurred by Seller in the performance of such
services including, without limitation, the costs incurred by Seller to ship
customer orders on behalf of Buyer from and after the Closing Date. Attached
hereto as Exhibit F is the transition schedule mutually agreed upon by Buyer and
Seller, which schedule may be changed or modified upon the approval of both
Buyer and Seller.

(iii) Seller agrees it will keep the Business’ existing bank account open for a
period of one month after the Closing Date and in the event it receives any
monies, payments or deposits after the Closing that relate to any sales or other
operations of the Business after the Closing and properly belonging to Buyer,
Seller shall deposit or maintain such amounts received in such account and shall
remit such amounts to Buyer on a monthly basis or more frequently as mutually
agreed by Buyer and Seller.

(c) Non-Competition.

(i) In consideration of the Purchase Price and the assumption by Buyer of the
Assumed Liabilities, for a period of two (2) years from the Closing Date (the
“Restricted Period”), Seller and its Affiliates shall not:

(A) engage in the Restricted Business;

(B) directly or indirectly through another entity induce or attempt to induce
any customer, supplier, licensee, licensor, franchisee or other business
relation of Buyer or any of its Affiliates to cease doing Restricted Business
with Buyer or any of its Affiliates, or in any way interfere with the Restricted
Business relationship between any such customer, supplier, licensee or business
relation of Buyer or any of its Affiliates (including making any negative
statements or communications about the Restricted Business of Buyer or any of
its Affiliates);

(C) directly or indirectly through another entity solicit, induce or conspire
with or attempt to solicit, induce, or conspire with any employee or officer of
Buyer or any of its Affiliates to leave the employ of Buyer or any of its
Affiliates, or to compete against the Buyer or any of its Affiliates in the
Restricted Business, or in any way interfere with the relationship between Buyer
or any of its Affiliates and any employee or officer thereof; or



--------------------------------------------------------------------------------

(D) divert or attempt to divert any or all of Buyer’s customers’ or suppliers’
Restricted Business with Buyer from Buyer in violation of this Agreement or
applicable law (including the violation of any trade secrets law).

(ii) The covenants in this Section 5(c) are severable and separate, and the
unenforceability of any specific covenant in this Section 5(c) is not intended
by any Party to, and shall not, affect the provisions of any other covenant in
this Section 5(c). If any court of competent jurisdiction shall determine that
the scope, time, or territorial restrictions set forth in this Section 5(c) are
unreasonable as applied to Seller, the Parties acknowledge their mutual
intention and agreement that those restrictions be enforced to the fullest
extent the court deems reasonable, and that they thereby shall be reformed to
that extent as applied to Seller.

(iii) All of the covenants in this Section 5(c) are intended by each Party
hereto to be, and shall be construed as, an agreement independent of any other
provision in this Agreement and the existence of any claim or cause of action of
Seller against Buyer, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by Buyer of any covenant in this
Section 5(c). It is specifically agreed that the time periods specified in
Section 5(c)(i) shall be computed by excluding from that computation any time
during which Seller is in violation of any provision of Section 5(c)(i).

(iv) Buyer and Seller hereby agree that this Section 5(c) is a material and
substantial part of this Agreement, and absent Seller agreeing to be bound by
this Section 5(c), Buyer would not have consummated the transactions
contemplated herein.

(v) The parties hereto agree that money damages would not necessarily be an
adequate remedy for any breach of this Section 5(c). Because of the difficulty
in measuring the economic losses that may be incurred by Buyer as a result of
any breach by Seller of the covenants in this Section 5(c) and because of the
immediate and irreparable damage that could be caused to Buyer for which it
would have no other adequate remedy, Seller agrees that Buyer may enforce the
provisions of this Section 5(c) by any equitable or legal means, including
seeking an appropriate injunction or restraining order against Seller if a
breach of any of those provisions occurs. Therefore, in the event of a breach of
this Section 5(c), Buyer or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief
(temporary and/or permanent), in order to enforce, or prevent any violations of,
the provisions hereof.

(vi) In the event of any breach by Seller or any of its Affiliates of the terms
of this Section 5(c), Seller shall reimburse Buyer for its reasonable attorneys’
fees, court costs and other expenses it incurs in enforcing the provisions of
this Section 5(c).

(d) Preservation of Records. Seller shall, and shall cause its Affiliates to,
preserve and keep the financial records held by it relating to the Business for
a period of three (3) years from the Closing Date and shall make such records
available to Buyer as may be reasonably required by Buyer in connection with,
among other things, the conduct by the Buyer of the Business conducted with the
Acquired Assets, any insurance claims, governmental investigations, or
securities offerings and shall permit Buyer to make and keep copies of such
records, at Buyer’s sole cost and expense.



--------------------------------------------------------------------------------

(e) Assignment and Assumption of Certain Contracts. Buyer shall have five
(5) business days following the Closing Date to notify Seller in writing whether
Buyer desires Seller to assign Seller’s rights and interest in, and Buyer to
assume Seller’s obligations under, one or more of the contracts set forth on
Exhibit G attached hereto. In the event Buyer elects to assume one or more of
such contracts, Buyer and Seller shall execute an Assignment and Assumption
Agreement in the form attached hereto as Exhibit H with respect to the contracts
to be assigned and assumed.

Section 6. Conditions to Obligation to Close.

(a) Conditions to Buyer’s Obligation. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects (except for those representations and
warranties qualified by “material,” which shall be true and correct in all
respects) at and as of the Closing Date;

(ii) Seller shall have performed and complied with all of its covenants
hereunder in all material respects (other than those covenants contained in
Section 2(e) which shall have been complied with in all respects) through the
Closing;

(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement, (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation or (C) adversely affect the right of Buyer to own the Acquired
Assets (and no such injunction, judgment, order, decree, ruling, or charge shall
be in effect);

(iv) Seller shall have received the consent of Wells Fargo Bank, National
Association identified in Schedule 3(c) of Seller’s Disclosure Schedule and such
consent shall be in full force and effect;

(v) Seller shall have delivered to Buyer a certificate, executed by an
authorized officer of Seller, to the effect that each of the conditions
specified above in Section 6(a)(i)-(iv) is satisfied in all respects;

(vi) Buyer shall have received from counsel to Seller an opinion in form and
substance as set forth in Exhibit E attached hereto, addressed to Buyer; and

(vii) all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Buyer.



--------------------------------------------------------------------------------

Buyer may waive any condition specified in this Section 6(a) if it executes a
writing so stating at or prior to the Closing.

(b) Conditions to Seller’s Obligation. The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects (except for those representations and
warranties qualified by “material,” which shall be true and correct in all
respects) at and as of the Closing Date;

(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects (other than those covenants contained in Section 2(e)
which shall have been complied with in all respects) through the Closing;

(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

(iv) Buyer shall have delivered to Seller a certificate, executed by an
authorized officer of Buyer, to the effect that each of the conditions specified
above in Section 6(b)(i)-(iii) is satisfied in all respects;

(v) Seller shall have received the consent of Wells Fargo Bank, National
Association identified in Schedule 3(c) of Seller’s Disclosure Schedule and such
consent shall be in full force and effect;

(vi) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Seller; and

(vii) Buyer shall have paid the Purchase Price to Seller.

Seller may waive any condition specified in this Section 6(b) if it executes a
writing so stating at or prior to the Closing.



--------------------------------------------------------------------------------

Section 7. Remedies for Breaches of This Agreement.

(a) Survival of Representations and Warranties. All of the representations and
warranties of Buyer and Seller contained in this Agreement shall survive the
Closing and continue in full force and effect for a period of one year from the
Effective Date; provided, however, that the representations and warranties
contained in Sections 3(d), 3(e) and 4(d) shall survive the Closing and continue
in full force and effect for a period of three years from the Effective Date.

(b) Indemnification Provisions for Buyer’s Benefit.

(i) In the event Seller breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Buyer makes a written
claim for indemnification against Seller pursuant to Sections 7(d) and 9(g)
below within the survival period (if there is an applicable survival period
pursuant to Section 7(a) above), then Seller agrees to indemnify Buyer from and
against the entirety of any Adverse Consequences Buyer may suffer (including any
Adverse Consequences Buyer may suffer after the end of any applicable survival
period) resulting from, arising out of, relating to, in the nature of, or caused
by the breach.

(ii) Seller agrees to indemnify Buyer from and against the entirety of any
Adverse Consequences Buyer suffers resulting from, arising out of, relating to,
in the nature of, or caused by any liability of Seller that is not an Assumed
Liability.

(c) Indemnification Provisions for Seller’s Benefit.

(i) In the event Buyer breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Seller makes a written
claim for indemnification against Buyer pursuant to Sections 7(d) and 9(g) below
within the survival period (if there is an applicable survival period pursuant
to Section 7(a) above), then Buyer agrees to indemnify Seller from and against
the entirety of any Adverse Consequences Seller may suffer (including any
Adverse Consequences Seller may suffer after the end of any applicable survival
period) resulting from, arising out of, relating to, in the nature of, or caused
by the breach.

(ii) Buyer agrees to indemnify Seller from and against the entirety of any
Adverse Consequences Seller suffers resulting from, arising out of, relating to,
in the nature of, or caused by any Assumed Liability or by Buyer’s acts or
omission occurring after the Closing.

(d) Limitations.

(i) Notwithstanding the foregoing, no indemnification for any Adverse
Consequences shall be made pursuant to this Section 7 if and to the extent that
such Adverse Consequences were taken into account in determining whether or not
any adjustment would be made to the Purchase Price pursuant to Section 2(c) or
Section 2(g) (whether or not any such adjustment was, in fact, made) or the
amount of any such adjustment.



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision of this Agreement: (i) the liability of
Seller or Buyer for any Adverse Consequences shall be limited to direct Adverse
Consequences and shall not include incidental, consequential or punitive damages
(whether arising in tort, contract or otherwise, including the negligence or
gross negligence of any of the Parties and whether or not foreseeable), unless
such damages arise as a result of fraud or willful misconduct; and (ii) the
obligations of Seller or Buyer for Adverse Consequences, whether pursuant to the
indemnity obligations of this Section 7 or otherwise, arising, directly or
indirectly, from or in connection with, this Agreement or the transactions
contemplated hereby, shall in no event exceed in the aggregate the Purchase
Price, as such Purchase Price may be adjusted as provided herein.

(iii) Notwithstanding any other provision of this Agreement, for purposes of
this Section 7, a Party shall not be deemed to have breached any representation,
warranty, covenant or obligation if (i) the other Party, prior to the Closing,
had Knowledge of the breach, or facts and circumstances constituting or
resulting in a breach, of such representation, warranty, covenant or obligation,
and (ii) the non-breaching Party did not notify the breaching Party of the
breach and consummated the transactions contemplated by this Agreement
notwithstanding the non-breaching Party’s Knowledge of the breach.

(e) Matters Involving Third Parties.

(i) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 7, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby actually and materially prejudiced.

(ii) The Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party at any time within 15 business days after the Indemnified
Party has given notice of the Third-Party Claim; provided, however, that the
Indemnifying Party must conduct the defense of the Third-Party Claim actively
and diligently thereafter in order to preserve its rights in this regard; and
provided further that the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third-Party
Claim.

(iii) So long as the Indemnifying Party has assumed and is conducting the
defense of the Third-Party Claim in accordance with Section 7(e)(ii) above,
(A) the Indemnifying Party will not consent to the entry of any judgment on or
enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by the Indemnifying Party and does not impose an injunction or other
equitable relief upon the Indemnified Party and (B) the Indemnified Party will
not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld).



--------------------------------------------------------------------------------

(iv) In the event the Indemnifying Party does not assume and conduct the defense
of the Third-Party Claim in accordance with Section 7(e)(ii) above, however,
(A) the Indemnified Party may defend against, and consent to the entry of any
judgment on or enter into any settlement with respect to, the Third-Party Claim
in any manner it reasonably may deem appropriate (and the Indemnified Party need
not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith) and (B) the Indemnifying Party will remain responsible for
any Adverse Consequences the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third-Party
Claim to the fullest extent provided in this Section 7.

(f) Exclusive Remedy. Buyer and Seller acknowledge and agree that the foregoing
indemnification provisions in this Section 7 shall be the exclusive remedy of
Buyer and Seller with respect to the transactions contemplated by this
Agreement; provided that, in the case of fraud or willful misrepresentation or
breach, the foregoing indemnification provisions shall not be exclusive, but
shall be in addition to any other rights or remedies to which Buyer and Seller
or their respective assigns, as the case may be, may be entitled at law or in
equity.

Section 8. Termination.

(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(i) Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing;

(ii) Buyer may terminate this Agreement by giving written notice to Seller at
any time prior to the Closing (A) in the event Seller has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Buyer has notified Seller of the breach, and the breach has
continued without cure for a period of 10 days after the notice of breach or
(B) if the Closing shall not have occurred on or before August 4, 2008, by
reason of the failure of any condition precedent under Section 6(a) hereof
(unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and

(iii) Seller may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (A) in the event Buyer has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Seller has notified Buyer of the breach, and the breach has
continued without cure for a period of 10 days after the notice of breach or
(B) if the Closing shall not have occurred on or before August 4, 2008, by
reason of the failure of any condition precedent under Section 6(b) hereof
(unless the failure results primarily from Seller itself breaching any
representation, warranty, or covenant contained in this Agreement).

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 8(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Party (except for any
liability of any Party then in breach); provided, however, that the covenants
contained in Sections 9(a) and 9(p), below, and in that certain Mutual
Confidentiality and Non-Disclosure Agreement effective as of August 10, 2007, by
and between Parent and Blyth, Inc., an Affiliate of Buyer (“Confidentiality
Agreement”), shall survive termination.



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

(a) Press Releases and Public Announcements. No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other Party, which approval shall not
be unreasonably withheld; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will advise the other Party prior to making the
disclosure). Notwithstanding the foregoing, Buyer is hereby advised by Seller
and acknowledges that within four (4) business days after the Effective Date,
Parent will file a Current Report on Form 8-K with the United States Securities
and Exchange Commission disclosing the entry into this Agreement, the Parties,
the terms of this Agreement and the transactions contemplated hereby and such
other information as it believes in good faith is required by applicable law to
be disclosed in such report, and Seller hereby agrees it will provide a copy of
such Form 8-K to Buyer prior to its filing and allow Buyer a reasonable
opportunity to review and comment upon the disclosures set forth therein.

(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns. Nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third Person to any Party to this
Agreement, nor shall any provision give any third Person any right of
subrogation or action over or against any Party to this Agreement.

(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, express or implied, to the extent they relate in any way to the
subject matter hereof. Each Party acknowledges that no representation,
warranties, inducements, promises or agreement, oral or otherwise, have been
made by any Party, or anyone acting on behalf of any Party, which are not
embodied herein.

(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyer may (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder).

(e) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of electronic transmission), each of which shall be deemed
an original but all of which together will constitute one and the same
instrument.



--------------------------------------------------------------------------------

(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given on receipt as shown by
written or electronic records and either (i) delivered personally to the
recipient, (ii) sent to the recipient by reputable overnight courier service
(charges prepaid), (iii) sent to the recipient by facsimile transmission or
electronic mail, or (iv) mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to the
intended recipient as set forth below:

 

If to Seller:    Real Health Laboratories, Inc.    c/o Natural Alternatives
International, Inc.    1185 Linda Vista Drive    San Marcos, CA 92078   
Attention: Randell Weaver    Fax: (760)591-9637 Copy to:    Bell, Boyd & Lloyd
LLP    3580 Carmel Mountain Rd., Ste. 200    San Diego, CA 92130    Attention:
David A. Fisher    Fax: (858) 509-7461 If to Buyer:    Miles Kimball Company   
250 City Center    Oshkosh, WI 54910    Attention: Stan Krangle    Fax: (920)
231-6775 Copy to:    Blyth, Inc.    One East Weaver Street    Greenwich, CT
06831    Attention: Michael Novins    Fax: (203) 552-9168

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of California
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.



--------------------------------------------------------------------------------

(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller. No waiver by any Party of any provision of the Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(k) Expenses. Each of Buyer and Seller shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

(m) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(n) Attorneys’ Fees. If any Party brings a suit or other proceeding against
another Party as a result of any alleged breach or failure by the other Party to
fulfill or perform any covenants or obligations under this Agreement, then the
prevailing Party obtaining final judgment in such action or proceeding shall be
entitled to receive from the non-prevailing Party the prevailing Party’s
reasonable attorneys’ fees incurred by reason of such action or proceeding and
all costs associated with such action or proceeding incurred by the prevailing
Party, including the costs of preparation and investigation. The term
“prevailing party” shall mean the Party that is entitled to recover its
attorneys’ fees, costs and expenses in the proceeding under applicable law or
the Party designated as such by the court or arbitrator.

(o) Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

(p) Confidentiality. Subject to Section 9 (a), Seller hereby agrees not to
disclose, disseminate or publish Confidential Information (as such term is
defined in the Confidentiality Agreement) concerning the Business, whether or
not such Confidential Information has heretofore been disclosed to Blyth, Inc.
or Buyer, and shall treat any such information in accordance with the terms of
the Confidentiality Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

MILES KIMBALL COMPANY By:   /s/ Stan Krangel   Stan Krangel, President REAL
HEALTH LABORATORIES, INC. By:   /s/ Randell Weaver   Randell Weaver, Chief
Executive Officer